[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 FEB 12, 2007
                               No. 06-14218                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                           Agency No. A96-007-523

WEN LIN,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (February 12, 2007)

Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Wen Lin, a native and citizen of China, petitions this Court for review of an
order from the Board of Immigration Appeals denying her motion to reconsider its

previous order dismissing her appeal and affirming the Immigration Judge’s denial

of asylum, withholding of removal, and relief under the United Nations

Convention Against Torture. Because Lin has failed to show that the BIA made

any errors of fact or law, we deny her petition.

      On September 23, 2002, Lin entered the United States by airplane without

proper documentation. That same day the Department of Homeland Security

issued her a notice to appear, alleging that she was subject to removal under INA §

212(a)(7)(A)(i)(I) as an alien seeking entry into the United States without a valid

entry document. The DHS further alleged that Lin’s status as a minor without any

visible means of support made it likely that she would become a public charge.

      Lin conceded removability and applied for asylum, withholding of removal,

and CAT relief based on her claims of religious persecution. Lin asserted that she

had been persecuted in China because of her religious beliefs and activities, and

she feared that if she returned to China she would be jailed or tortured, or both.

Lin maintains that she was beaten and briefly jailed after she and some of her

friends attempted to stop Chinese officials from tearing down their church

meetinghouse. According to Lin, she was released after she promised not to

participate in any more non-state-sponsored religious activities. But Lin stated that

she began organizing non-state-sponsored religious activities soon after her
                                           2
release, and consequently, Chinese officials sought to arrest her again. Instead of

waiting for state authorities to incarcerate her, Lin decided to flee China for the

United States, traveling through Laos, Thailand, an “unknown” South American

country, and Venezuela before flying into Miami, Florida, where she was

discovered by DHS officers.

      At an August 2004 hearing, an IJ denied Lin’s asylum application and

entered an order finding her removable under the INA. In his order, the IJ outlines

numerous deficiencies in Lin’s evidence. Those deficiencies included: (1) material

inconsistencies between Lin’s in-court testimony, her statements to DHS officers,

and her asylum application; (2) Lin’s vague and inadequate explanation of how the

Chinese government learned of her religious activities and why they sought to

punish her for those activities; (3) Lin’s implausible account of how she acquired

the funds necessary to travel to the United States; (4) Lin’s failure to explain why

she did not remember the name of one of the countries she had traveled through en

route to the United States; (5) Lin’s failure to apply for asylum in any of those

countries; (6) Lin’s use of a forged Taiwanese passport to travel from Venezuela to

Miami; (7) the fact that a letter from the director of Lin’s Catholic Parish did not

corroborate in any way Lin’s assertion that the Chinese government imprisoned

and tortured her after she allegedly tried to stop Chinese authorities from

destroying a Church building; (8) Lin’s failure to authenticate a purported notice
                                           3
from the Chinese government ordering Lin to surrender to the authorities because

of her religious activities; and (9) the fact that Lin’s parents still live in China and

have not been persecuted by the Chinese government since Lin’s departure. Based

on those inconsistencies and implausibilities, the IJ denied Lin’s application for

asylum and ordered her removal.

         In January 2006, Lin appealed the IJ’s decision to the BIA, and the BIA

dismissed her appeal for substantially the same reasons articulated by the IJ. In

February 2006, Lin filed a motion for the BIA to reconsider its decision, but the

BIA denied that motion in May 2006. In denying that motion, the BIA issued a

brief written order explaining that Lin had not established that its first order

contained an error of fact or law and further noted that Lin had not offered any

additional arguments that would justify reconsideration of the its previous decision.

         On appeal, Lin contends that the BIA abused its discretion in denying her

motion to reconsider. Specifically, Lin argues that the record does not support the

BIA’s adverse credibility findings and that the BIA erred by not “meaningfully

explaining” why it would not reconsider appeal. The government counters that the

BIA was correct to deny Lin’s motion for reconsideration because her motion did

not raise any new issues of law or fact that were not addressed by the BIA’s first

order.

         We review the BIA’s denial of a motion to reconsider for abuse of
                                            4
discretion. Assa’ad v. United States Attorney Gen., 332 F.3d 1321, 1341 (11th

Cir. 2003). We limit our review to determining (1) whether the agency has

exercised its administrative discretion and (2) whether that exercise was arbitrary

or capricious. Abdi v. United States Attorney Gen., 430 F.3d 1148 (11th Cir.

2005).1

       A petitioner’s motion to reconsider “shall state the reasons for the motion by

specifying the errors of fact or law in the prior [BIA] decision and shall be

supported by pertinent authority.” 8 C.F.R. § 1003.2(b)(1). “A motion to

reconsider asserts that at the time of the [BIA]’s previous decision an error was

made.” Matter of Cerna, 20 I. & N. Dec. 399, 402 (BIA 1991). When the BIA

reconsiders one of its prior decisions, it takes itself “back in time and consider[s]

the case as though a decision in the case on the record . . . had never been entered.”

Id. However, “[a] motion that merely republishes the reasons that had failed to

convince the tribunal in the first place gives the tribunal no reason to change its

mind.” Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004) (persuasive

authority). Therefore, merely reiterating arguments previously presented to the

BIA does not constitute “specifying errors of fact or law” as required for a



       1
          Because Lin has not argued to us that the BIA erred in denying her motion to reopen, she
has waived the issue. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1283 n.12 (11th Cir. 2001) (stating
that issues not argued in the initial brief on appeal are deemed abandoned). Therefore, we will not
address Lin’s motion to reopen and will focus solely on her motion to reconsider.
                                                   5
successful motion to reconsider. 8 C.F.R. § 1003.2(b)(1).

      Here, Lin’s motion to reconsider merely reiterated the arguments she raised

in her initial appeal to the BIA. For instance, in her motion to reconsider she

disputed the IJ’s findings that the letter from her parishioner did not support her

asylum application, and she rejected the IJ’s finding that there were inconsistencies

between her in-court testimony, her asylum application, and her statements to DHS

officers. The BIA considered but was not persuaded by those arguments in Lin’s

original appeal. A simple recitation of those rejected arguments gave the BIA no

reason to reconsider its prior decision. See 8 C.F.R. § 1003.2(b)(1); Ahmed, 388
F.3d at 249. Further, there is no requirement that the BIA provide a detailed

explanation of why it chose to deny Lin’s motion for reconsideration, especially

where Lin’s motion did not include any new legal arguments. Accordingly, the

BIA did not abuse its discretion in denying Lin’s motion to reconsider.

      PETITION DENIED.




                                           6